OPINION — AG — ** COUNTY TREASURER — NOTICE — AD VALOREM ** (1) UNDER 68 O.S. 24201 [68-24201] AND 68 O.S. 24404 [68-24404], IT IS THE MANDATORY DUTY OF EACH COUNTY TREASURER TO MAIL TO EACH TAXPAYER A NOTICE SHOWING THE AMOUNT OF AD VALOREM TAXES ASSESSED AGAINST HIS PROPERTY. (2) UNDER 21 O.S. 343 [21-343], 21 O.S. 345 [21-345], 21 O.S. 347 [21-347], COUNTY TREASURERS ARE SUBJECT TO MISDEMEANOR CRIMINAL LIABILITY FOR WILLFULLY FAILING TO MAIL SUCH AD VALOREM TAX NOTICES. IN ADDITION, UNDER 68 O.S. 24402 [68-24402], 68 O.S. 24404 [68-24404], COUNTY TREASURERS ARE SUBJECT TO FORFEITURE OF PAY AND ALLOWANCE FOR DERELICTION OF THEIR DUTY TO MAIL SUCH NOTICES AND MAY ALOS BE REMOVED FROM OFFICE AND MAY BE SUBJECT TO A PENALTY OF $5 PER DAY FOR EACH DAY'S DELAY FOR NEGLECTING TO MAIL SUCH NOTICES. HOWEVER, 51 O.S. 155 [51-155](11), EXEMPTS COUNTY TREASURERS FROM TORT LIABILITY TO TAXPAYERS FOR NEGLIGENT FAILURE TO MAIL NOTICES. (3) FAILURE TO MAIL AD VALOREM TAX NOTICES DOES `NOT' AFFECT THE VALIDITY OF A SUBSEQUENT TAX SALE OF THE PROPERTY INVOLVED. (CRIMES AND PUNISHMENT, POLITICAL SUBDIVISION TORT CLAIMS ACT, REVENUE AND TAXATION, OUSTER) CITE: 21 O.S. 345 [21-345], 51 O.S. 155 [51-155], 68 O.S. 24201 [68-24201], 68 O.S. 24303 [68-24303], 68 O.S. 24402 [68-24402], 68 O.S. 24404 [68-24404] (ROBERT A. NANCE)